November 8, 2007

Koninklijke Philips Electronics N.V.
Rembrandt Tower
Amstelplein 1
1096 HA Amsterdam,
The Netherlands



    Re: Amendment to the Governance Agreement by and between Koninklijke Philips
Electronics N.V. (“Purchaser”) and MedQuist Inc. (the “Company”) dated May 22,
2000 (the “Governance Agreement”)



    Ladies and Gentleman:

This letter constitutes an amendment to the Governance Agreement. The Governance
Agreement shall be amended as follows:



  •   A new Section 3.01(g) is hereby added to the Governance Agreement to read
as follows:

If the number of directors constituting the whole Board of Directors shall be
fixed at seven directors and Purchaser and its Subsidiaries shall beneficially
own, in the aggregate, at least a majority of the outstanding Voting Stock, the
Board of Directors shall consist of four Purchaser Directors and three
Independent Directors.



  •   A new sentence is added to the end of Section 3.4(a) to read as follows:

Notwithstanding anything in this Agreement to the contrary, in the event that at
any time there shall be no Independent Directors on the Board of Directors,
whether by reason of death, resignation, retirement, disqualification, removal
from office or other causes, such vacancies shall be filled by an affirmative
vote of the remaining directors as provided in the by-laws.

Except as amended hereby, all of the terms and provisions of the Governance
Agreement shall remain in full force and effect.

Please indicate your agreement with the above amendment by signing where
indicated below and returning one copy of this letter amendment to MedQuist
Inc., 1000 Bishops Gate Blvd., Suite 300, Mt. Laurel, New Jersey 08054, USA,
Attention: General Counsel. All capitalized terms not defined herein shall have
the same meanings as given to them in the Governance Agreement. Pursuant to the
terms of the Governance Agreement, this letter amendment has been approved by
the Supervisory Committee and will be effective as of the date it is executed by
Purchaser as indicated below.

     
 
  Sincerely,
MedQuist Inc.
By: /s/ Howard S. Hoffmann
 
   
 
  Howard S. Hoffmann, CEO & President
Agreed by:
 
Koninklijke Philips Electronics N.V.
By: /s/ Stephen H. Rusckowski
 
Stephen H. Rusckowski
Member, Royal Philips Board of
Management (Medical Systems)

Date: November 8, 2007
 


